     Case 2:19-cr-00173-JTM-MBN Document 27 Filed 07/16/20 Page 1 of 2




MINUTE ENTRY
MILAZZO, J.
July 16, 2020


                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                        CRIMINAL ACTION


VERSUS                                          NO: 19-173


RODNEY STRAIN                                   SECTION “H”


                             MINUTE ENTRY

      On July 16, 2020, the Court held a telephone status conference. Billy
Gibbens participated on behalf of Defendant; Liz Privitera and Jordan
Ginsberg participated on behalf of the Government.
      IT IS ORDERED that a telephone status conference is SET for
September 14, 2020 at 9:30a.m. The parties shall call 888-273-3658 and use
access code 1304800.
      IT IS FURTHER ORDERED that the status conference currently set
for August 7, 2002 is CANCELED.
      IT IS FURTHER ORDERED that the trial is CONTINUED to be reset
at the September status conference.
     In continuing trial, the Court makes the following findings: The Court
finds that the ends of justice served by granting the continuance outweigh the
best interest of the public and the defendant in a speedy trial. The ends of
justice will be served by allowing the defendant’s counsel sufficient time to
     Case 2:19-cr-00173-JTM-MBN Document 27 Filed 07/16/20 Page 2 of 2




review the discovery provided by the government and prepare Mr. Strain’s
defense and in consideration of the outbreak of COVID-19 and the difficulties
associated therewith. Accordingly, the Court finds the period of this
continuance is excludable time under the Speedy Trial Act, Title 18, United
States Code, Section 3161 et seq.




                                                     _______

      (JS-10:15)
